        Case 1:19-cv-04466-LMM Document 38 Filed 01/13/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

TAKIA WALTON, DANYLLE                         )
MCHARDY, GEORGE DE LA PAZ JR.,                )
KEVIN JACOBS and FEIONA DUPREE,               )
Individually, and on behalf of all others     )
similarly situated,                           )     CIVIL ACTION FILE NO.
                                              )     1:19-CV-4466-LMM
       Plaintiffs,                            )
                                              )
v.                                            )
                                              )
PUBLIX SUPER MARKETS, INC.,                   )
                                              )
       Defendant.                             )

     DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE

       Opposing extensions is unusual for Defendant Publix Super Markets, Inc.

and the undersigned. Circumstances like those presented here, however, require

it. Because Plaintiffs fail to justify their request, this Court should deny leave and

disregard Plaintiffs’ response to Publix’s Motion to Dismiss.

                                 BACKGROUND

       Publix moved to dismiss Plaintiffs’ claims on December 6, 2019. Two weeks

later, on the same day their response was due, Plaintiffs asked Publix to agree not

to oppose a two-week extension of their response deadline.           Publix without
        Case 1:19-cv-04466-LMM Document 38 Filed 01/13/20 Page 2 of 6




hesitation agreed. This Court then granted Plaintiffs’ request for extension, setting

their deadline to respond as Friday, January 3, 2020. (Doc. 34).

      That day came and went without a response (Plaintiffs never even reached

out to Publix) from Plaintiffs. Plaintiffs remained silent for the next two days, too.

Still without any word from Plaintiffs, Publix’s uncontested motion to dismiss was

submitted for this Court’s consideration on Monday, January 6, 2020. Later that

same day, Plaintiffs finally filed their response to Publix’s motion to dismiss.

Despite filing on January 6, 2020, Plaintiffs’ certificate of service certified that they

filed and served their response on January 3, 2020. At no point did Plaintiffs seek

Publix’s consent to a second extension of their response deadline.

      The next day, January 7, Plaintiffs’ counsel Taft Foley called the

undersigned.     Mr. Foley explained that his co-counsel, Arnold Lizana, was

supposed to file Plaintiffs’ response timely on January 3, but had not. Mr. Foley

also stated that Mr. Lizana had a family medical emergency on January 3, had been

unable to file, and instead filed as soon as he could on January 6, following the

weekend. Mr. Foley also advised that Plaintiffs would likely file something related

to their late filing. Whatever that filing might be, Publix presumed that Plaintiffs

would file it soon.
        Case 1:19-cv-04466-LMM Document 38 Filed 01/13/20 Page 3 of 6




      They didn’t. Three days passed before Plaintiffs moved for leave to file out

of time. They have since amended that motion. (Doc. 37).

                                   ARGUMENT

      Counsel for parties before this Court are “responsible for processing cases

toward prompt and just resolutions.” (Doc. 3 at 8). That includes adhering to

deadlines. (See id.) “To that end . . . whether joint, unopposed, or designated as

consent,” motions for extension “will not be granted as a matter of course.” (Id.)

Instead, parties must “explain with specificity the unanticipated or unforeseen

circumstances necessitating the extension.” (Id. at 9).

      Plaintiffs’ counsel have not upheld their responsibility to advance this case’s

prompt resolution, nor have they explained why they could not meet this Court’s

already-extended deadline. Three competent attorneys represent Plaintiffs.1 Only

one had a family emergency on January 3. Yet not a single one of Plaintiffs’

lawyers timely filed Plaintiffs’ response to Publix’s motion to dismiss. In fact, none

of Plaintiffs’ lawyers even contacted Publix’s attorneys on January 3, their filing

deadline, or January 6, the day they actually filed. Most importantly, their current




1Publix understands that Dan Foty, the most recent addition to Plaintiffs’ roster,
will actually be withdrawing from the case, though he remains on the docket.
Even so, Plaintiffs have at least two lawyers representing their interests.
        Case 1:19-cv-04466-LMM Document 38 Filed 01/13/20 Page 4 of 6




motion for leave offers no explanation for any of that outside of Mr. Lizana’s (but

not Mr. Foley’s) failure to file on January 3.

      Publix and its attorneys without question sympathize with an opposing

lawyer’s family medical emergency. And, as mentioned above, neither Publix nor

the undersigned tend to oppose extension requests made before an adverse party’s

deadline. Indeed, Publix had already agreed—without question—to a two-week

extension of this very deadline.

      Extension requests that come after an already extended deadline are a very

different matter. Requests that then also fail to explain the delay in the first place

occupy a place all their own. (See Doc. 3 at 9).

                                   CONCLUSION

      Because Plaintiffs’ fail to explain the circumstances necessitating their

requested extension, their Amended Motion for Leave (Doc. 37) should be denied.
       Case 1:19-cv-04466-LMM Document 38 Filed 01/13/20 Page 5 of 6




Date: January 13, 2020              Respectfully submitted,

                                    SEYFARTH SHAW LLP

                                    By s/ Brett C. Bartlett
                                       Brett C. Bartlett
                                       Georgia Bar No. 040510
                                       Lennon B. Haas
                                       Georgia Bar No. 158533
                                       SEYFARTH SHAW LLP
                                       1075 Peachtree St. NE, Suite 2500
                                       Atlanta, Georgia 30309-3958
                                       Telephone: (404) 885-1500
                                       bbartlett@seyfarth.com
                                       lhaas@seyfarth.com

                                       COUNSEL     FOR   DEFENDANT
                                       PUBLIX SUPER MARKETS, INC.
        Case 1:19-cv-04466-LMM Document 38 Filed 01/13/20 Page 6 of 6




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON; DANYLLE                         )
MCHARDY; GEORGE DE LA PAZ JR.;                )
KEVIN JACOBS and FEIONA DUPREE,               )
Individually, and on behalf of all others     )
similarly situated,                           )      CIVIL ACTION FILE NO.
                                              )      1:19-CV-4466-LMM
      Plaintiffs,                             )
                                              )
v.                                            )
                                              )
PUBLIX SUPER MARKETS, INC.,                   )
                                              )
      Defendants.                             )

                           CERTIFICATE OF SERVICE

      I certify that on January 13, 2020, I electronically filed Defendant’s

Opposition to Plaintiffs’ Motion for Leave using the CM/ECF system, which will

automatically send email notification of this filing to all counsel of record.

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant

                      LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this Motion to Take Notice has been prepared in Book Antiqua

13-point font as approved by Local Rule 5.1(B).

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant
